NO. 07-11-00461-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                    MARCH 15, 2012


                         IN THE INTEREST OF V.S., A CHILD


        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2011-557,586; HONORABLE JUDY C. PARKER, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Appellant Emily Sanderson a/k/a Emily Didonna and appellees James Brian

Sanderson and Melanie Sanderson have filed a joint motion seeking voluntary dismissal

of this appeal. In their motion, the parties state they “have reached an agreement to

settle and compromise their differences” in the case on appeal and the underlying trial

court litigation. They attach to their motion a proposed agreed judgment documenting

their agreement.


       The judgment of the trial court is set aside without regard to the merits. Tex. R.

App. P. 42.1. The case is remanded to the trial court for its consideration of the parties’

proposed agreed judgment.      In accord with the agreement of the parties, costs on
appeal shall be borne by the party incurring them.    Tex. R. App. P. 42.1(d).   Our

mandate will issue forthwith.




                                                     James T. Campbell
                                                          Justice




                                        2